DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filled on 9/1/2022 to the claims have been entered and the action follows:

Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach a deep neural network training method, that includes obtaining task attributes of nodes that has been trained in a current network layer in a tree- like network topology, wherein the nodes in the tree-like network topology correspond to neural networks for different tasks; performing cluster analysis on the nodes that has been trained in the current network layer based on the task attributes of the nodes in the current network layer and extracting a common part of task attributes of multiple nodes in a same category as a task attribute for a parent node of the multiple nodes; training a network parameter of each parent node based on the task attribute of this parent node; and determining that training of a deep neural network corresponding to the tree-like network topology is completed, after completion of training of all nodes in all network layers; wherein training a network parameter of each parent node based on the task attribute of this parent node comprises: for any parent node, generating the parent node using a preset structure with a feature signal control mechanism based on the task attribute of the parent node, obtaining and weighting output features associated with the task attribute in output features of child nodes of the parent node: and training a network parameter of the parent node according a combination of the weighted output features, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663